ORDER

PER CURIAM.
Elmer and Eric Senevey, d/b/a/ Elmer and Eric Senevey Construction Company, (collectively Appellants) appeal from a trial court judgment entered in favor of Jones & Turner, Inc. and Woody Bogler Trucking Company (collectively Respondents) on a breach of contract claim. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court’s judgment is supported by substantial evidence, is not against the weight of the evidence, nor does it erroneously declare or apply the law. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no prece-dential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).